          Case 7:21-cr-00219-KMK Document 19 Filed 04/12/21 Page 1 of 5



UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK

 United States of America                                                         Protective Order

                 V.                                                              21 Cr. 219 (KMK)

 VICTOR ROBINSON OSORJO,

                               Defendant.



       Upon the application of the United States of America, with the consent of the undersigned

counsel, and the defendant having requested discovery under Fed. R. Crim. P. 16, the Court hereby

finds and orders as follows:

        1. Disclosure Material. The Government will make disclosure to the defendant(s) of

documents, objects and information, including electronically stored information ("ESI"), pursuant

to Federal Rule of Criminal Procedure 16, 18 U.S.C. §3500, and the Government' s general

obligation to produce exculpatory and impeachment material in criminal cases, all of which will

be referred to herein as "disclosure material." The Government' s disclosure material may include

material that (i) affects the privacy and/or confidentiality of individuals and entities; (ii) would

impede, if prematurely disclosed, the Government' s ongoing investigation of uncharged

individuals; (iii) would risk prejudicial pretrial publicity if publicly disseminated; and (iv) that is

not authorized to be disclosed to the public or disclosed beyond that which is necessary for the

defense of this criminal case.

       2. Sensitive Disclosure Material. Certain of the Government' s disclosure material,

referred to herein as "sensitive disclosure material," contains information that identifies, or could

lead to the identification of, witnesses who may be subject to intimidation, obstruction or further

fraudulent activity, and whose lives, persons, and property, as well as the lives, persons and
         Case 7:21-cr-00219-KMK Document 19 Filed 04/12/21 Page 2 of 5



property ofloved ones, will be subject to risk of harm absent the protective considerations set forth

herein. The Government will designate material as "sensitive disclosure material" in the discovery

index that will accompany each discovery production. The Government' s designation of material

as sensitive disclosure material will be controlling absent contrary order of the Court.

NOW, THEREFORE, FOR GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:

       1. Disclosure material shall not be disclosed by the defendant or defense counsel, including

any successor counsel ("the defense") other than as set forth herein, and shall be used by the

defense solely for purposes of defending this action. The defense shall not post any disclosure

material on any Internet site or network site to which persons other than the parties hereto have

access, and shall not disclose any disclosure material to the media or any third party except as set

forth below.

       2. Disclosure material that is not sensitive disclosure material will be produced to defense

counsel, and to the defendant directly while he is detained, and may be disclosed by counsel to:

           (a) Personnel for whose conduct counsel is responsible, i.e., personnel employed by or

retained by counsel, as needed for purposes of defending this action; and

           (b) Prospective witnesses for purposes of defending this action.

        3. Sensitive disclosure material shall be disclosed only as follows :

           (a) No copies of sensitive disclosure material may be provided to or maintained by the

defendant or any prospective witnesses, and may be reviewed by the defendant or prospective

witnesses only in defense counsel' s presence.




                                                  2
          Case 7:21-cr-00219-KMK Document 19 Filed 04/12/21 Page 3 of 5



           (b) Sensitive disclosure material may be disclosed to personnel for whose conduct

counsel is responsible, i.e., personnel employed by or retained by counsel, as needed for purposes

of defending this action.

       4. The Government may authorize, in writing, disclosure of disclosure material beyond that

otherwise permitted by this Order without further Order of this Court.

       5. This Order does not prevent the disclosure of any disclosure material in any hearing or

trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,

sensitive disclosure material pertinent to any motion before the Court should initially be filed under

seal, absent consent of the Government or Order of the Court. All filings should comply with the

privacy protection provisions of Fed. R. Crim. P. 49.1.

       6. Except for disclosure material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all disclosure material,

including the seized ESI disclosure material, within 30 days of the expiration of the period for

direct appeal from any verdict in the above-captioned case; the period of direct appeal from any

order dismissing any of the charges in the above-captioned case; or the granting of any motion

made on behalf of the Government dismissing any charges in the above-captioned case, whichever

date is later. If disclosure material is provided to any prospective witnesses, counsel shall make

reasonable efforts to seek the return or destruction of such materials.

       7. The defense shall provide a copy of this Order to prospective witnesses and persons

retained by counsel to whom the defense has disclosed disclosure material or the Government' s




                                                  3
          Case 7:21-cr-00219-KMK Document 19 Filed 04/12/21 Page 4 of 5
   - --     ----        - -   - -   -   -   -   -- -   -------




ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

       8. This Order places no restriction on a defendant' s use or disclosure of ESI that originally

belonged to the defendant (the "Defendant's ESI") with the following exception: to the extent

personal identifying and/or financial information of others is maintained within the Defendant' s

ESI, such information shall be used by the defense solely for purposes of defending this action and

may not be further distributed or used for any other purpose.




                                                   4
             Case 7:21-cr-00219-KMK Document 19 Filed 04/12/21 Page 5 of 5
- - --            --           - - - - -- - - -     ------



                                        Retention of Jurisdiction
          9. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.


AGREED AND CONSENTED TO:

      AUDREY STRAUSS
      United States Attorney




by:                                                    Date: April 9, 2021
      Janis M. Echenberg
      Steven J. Kochevar
      Jeffrey C. Coffman
      Assistant United States Attorneys
 Scc.-1-1-1 {3,,z,!lt.;.._,.-.-iu ,_,
                                                                      4/12/21
                                                           Date:
      Samuel Braverman
      Counsel for Victor Robinson Osorio



SO ORDERED:

Dated: Westchester, New York
       April _g_, 2021


                                                    THE HONORABLE KENNETH M. KARAS
                                                    UNITED STATES DISTRICT JUDGE




                                                   5
